POWER OF ATTORNEY The undersigned Board member of the Funds listed on Attachment A hereby constitutes and appoints Kiesha Astwood, James Bitetto, Joni Lacks Charatan, Joseph M. Chioffi, Janette E. Farragher, John B. Hammalian, Maureen E. Kane, Sarah S. Kelleher and Jeff S. Prusnofsky, and each of them, with full power to act without the other, his or her true and lawful attorney-in-fact and agent, with full power of substitution and resubstitution, for him or her and in his or her name, place and stead, in any and all capacities (until revoked in writing), to sign the Fund's Registration Statement on Form N-1A (and any and all amendments, including post-effective amendments, thereto), and to file the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing ratifying and confirming all that said attorneys-in-fact and agents or any of them, or their or his or her substitute or substitutes, may lawfully do or cause to be done by virtue hereof. Except as otherwise specifically provided herein, this Power of Attorney shall not in any manner revoke in whole or in part any power of attorney that the persons whose signatures appear below previously executed. This Power of Attorney shall not be revoked by any subsequent power of attorney that the persons whose signatures appear below may execute, unless such subsequent power specifically provides that it revokes this Power of Attorney by referring to the date of execution of this document or specifically states that the instrument is intended to revoke all prior powers of attorney. /s/ Francine J. Bovich Francine J. Bovich Board Member April 30, 2015 STATE OF NEW YORK ) ) ss COUNTY OF NEW YORK ) On April 30, 2015 before me, the undersigned, personally appeared the above-named individuals, each personally known to me or proved to me on the basis of satisfactory evidence to be the individuals whose names are subscribed to the within instrument and acknowledged to me that they executed the same in their capacities, and that by their signatures on the instrument, the individuals, or the person upon behalf of which the individuals acted, executed the instrument. WITNESS my hand and official seal. /s/ Loretta Johnson Loretta Johnston Notary Public ATTACHMENT A CitizensSelect Funds Dreyfus Cash Management Dreyfus Government Cash Management Funds Dreyfus Institutional Cash Advantage Funds Dreyfus Institutional Preferred Money Market Funds Dreyfus Institutional Reserves Funds Dreyfus Investment Grade Funds, Inc. Dreyfus Investment Portfolios Dreyfus Liquid Assets, Inc. Dreyfus Municipal Bond Infrastructure Fund, Inc. Dreyfus Municipal Cash Management Plus Dreyfus Municipal Income, Inc. Dreyfus New York Municipal Cash Management Dreyfus Opportunity Funds Dreyfus Premier Short-Intermediate Municipal Bond Fund Dreyfus Short Duration Bond Fund Dreyfus Tax Exempt Cash Management Funds Dreyfus Treasury & Agency Cash Management Dreyfus Treasury Prime Cash Management Dreyfus Worldwide Dollar Money Market Fund, Inc. The Dreyfus Fund Incorporated The Dreyfus Socially Responsible Growth Fund, Inc. The Dreyfus Third Century Fund, Inc.
